Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 1 of 11 PagelD 2409

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

RONALD ELLIS,
Petitioner,
Vv. Case No: 6:18-cv-1978-Orl-28DCI
SECRETARY, DEPARTMENT OF
CORRECTIONS, and ATTORNEY
GENERAL, STATE OF FLORIDA,

Respondents.
/

 

ORDER

THIS CAUSE is before the Court on Petitioner Ronald Ellis’ Petition for Writ of
Habeas Corpus (“Petition,” Doc. 12) filed pursuant to 28 U.S.C. § 2254. Respondents filed
a Response to the Petition (“Response,” Doc. 6) in compliance with this Court's
instruction. Petitioner was provided an opportunity to file a Reply to the Response but
did not do so.

Petitioner asserts two grounds for relief.! For the following reasons, the Petition is
denied.

I. PROCEDURAL HISTORY

The State Attorney of the Ninth Judicial Circuit for the State of Florida charged

Petitioner with two counts of sexual battery upon a person less than twelve years of age

(Counts One and Two). (Doc. 6-2 at 4-5.) A jury convicted Petitioner of both counts. (Id.

 

1 Petitioner includes two grounds of ineffective assistance of counsel under
Ground One of the Petition. (Doc. 12 at 5.) The Court will address each ground separately.

1
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 2 of 11 PagelD 2410

at 20-21.) The state court sentenced Petitioner to life in prison. (Id. at 38-41.) Petitioner
appealed, and the Fifth District Court of Appeal of Florida (“Fifth DCA”) affirmed but
remanded with instructions for the trial court to enter a written order consistent with its
oral ruling pertaining to Petitioner’s competency. (Id. at 100-01.)

Petitioner filed a motion for post-conviction relief pursuant to Rule 3.850 of the
Florida Rules of Criminal Procedure. The state court denied the motion in part and
granted in part to correct Petitioner's sentence to reflect he was eligible for parole. (Id. at
141-45.) Petitioner appealed, and the Fifth DCA affirmed per curiam. (Id. at 177.)

IL. LEGAL STANDARDS

A. Standard of Review Under the Antiterrorism Effective Death Penalty Act
(“AEDPA”)

Pursuant to the AEDPA, federal habeas relief may not be granted with respect to
a claim adjudicated on the merits in state court unless the adjudication of the claim:

(1) resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States; or

(2) resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the
State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only the
holdings of the Supreme Court of the United States “as of the time of the relevant state-
court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000).

“[S]ection 2254(d)(1) provides two separate bases for reviewing state court

decisions; the ‘contrary to’ and ‘unreasonable application’ clauses articulate independent

considerations a federal court must consider.” Maharaj v. Sec’y for Dep't of Corr., 432 F.3d

2
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 3 of 11 PagelD 2411

1292, 1308 (11th Cir. 2005). The meaning of the clauses was discussed by the Eleventh
Circuit Court of Appeals in Parker v. Head, 244 F.3d 831, 835 (11th Cir. 2001), citing to
Williams:

Under the “contrary to” clause, a federal court may grant the writ if the

state court arrives at a conclusion opposite to that reached by this Court on

a question of law or if the state court decides a case differently than this

Court has on a set of materially indistinguishable facts. Under the

‘unreasonable application’ clause, a federal habeas court may grant the writ

if the state court identifies the correct governing legal principle from this

Court's decisions but unreasonably applies that principle to the facts of the

prisoner's case.

Williams, 529 U.S. at 412-13. Even if the federal court concludes that the state court
applied federal law incorrectly, habeas relief is appropriate only if that application was
“objectively unreasonable.” Parker, 244 F.3d at 835.

Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus if the
state court’s decision “was based on an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” A determination of a factual
issue made by a state court, however, shall be presumed correct, and the habeas petitioner
must rebut the presumption of correctness by clear and convincing evidence. See Parker,
244 F.3d at 835-36; 28 U.S.C. § 2254(e)(1).

B. Standard for Ineffective Assistance of Counsel

The Supreme Court of the United States in Strickland v. Washington, 466 U.S. 668
(1984), established a two-part test for determining whether a convicted person is entitled

to relief on the ground that his counsel rendered ineffective assistance: (1) whether

counsel’s performance was deficient and “fell below an objective standard of
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 4 of 11 PagelD 2412

reasonableness”; and (2) whether the deficient performance prejudiced the defense.2 Id.
at 687-88. A court must adhere to a strong presumption that counsel’s conduct falls within
the wide range of reasonable professional assistance. Id. at 689-90. “Thus, a court deciding
an actual ineffectiveness claim must judge the reasonableness of counsel’s challenged
conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.”
Id. at 690; Gates v. Zant, 863 F.2d 1492, 1497 (11th Cir. 1989).

As observed by the Eleventh Circuit Court of Appeals, the test for ineffective
assistance of counsel:

has nothing to do with what the best lawyers would have done. Nor is the

test even what most good lawyers would have done. We ask only whether

some reasonable lawyer at the trial could have acted, in the circumstances,

as defense counsel acted at trial. Courts also should at the start presume

effectiveness and should always avoid second guessing with the benefit of

hindsight. Strickland encourages reviewing courts to allow lawyers broad

discretion to represent their clients by pursuing their own strategy. We are

not interested in grading lawyers’ performances; we are interested in

whether the adversarial process at trial, in fact, worked adequately.
White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted). Under those
rules and presumptions, “the cases in which habeas petitioners can properly prevail on

the ground of ineffective assistance of counsel are few and far between.” Rogers v. Zant,

13 F.3d 384, 386 (11th Cir. 1994).

 

2In Lockhart v. Fretwell, 506 U.S. 364, 372 (1993), the Supreme Court of the United
States clarified that the prejudice prong of the test does not focus solely on mere outcome
determination; rather, to establish prejudice, a criminal defendant must show that
counsel's deficient representation rendered the result of the trial fundamentally unfair or
unreliable.
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 5 of 11 PagelD 2413

Il. ANALYSIS

A. Ground One

Petitioner asserts counsel rendered ineffective assistance by failing to adequately
investigate Petitioner’s competence to proceed to trial and request a second competency
evaluation. (Doc. 12 at 5.) To support this ground, Petitioner complains that counsel did
not request a re-evaluation of Petitioner prior to trial. (Doc. 12-2 at 6-7.) Petitioner notes
that one expert had found him to be incompetent to proceed to trial and trial counsel
knew Petitioner had difficulty expressing himself and that competency was an issue. (Id.
at 7-8.)

Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief
pursuant to Strickland. (Doc. 6-2 at 142-43.) The state court reasoned that two experts
found Petitioner competent in 2013, counsel represented to the court prior to trial his
belief that Petitioner understood the strengths and weaknesses of the case and made an
informed decision to reject the State’s plea offer, and counsel indicated before trial that
he did not have any concerns about Petitioner's ability to proceed. (Id. at 143.) The state
court concluded that counsel, therefore, had no basis to request a re-evaluation of
Petitioner’s competence. (Id.)

A criminal defendant must be mentally competent to stand trial. Drope v. Missouri,
420 U.S. 162 (1975). “The legal test for mental competency is whether, at the time of trial
and sentencing, the petitioner had ‘sufficient present ability to consult with his lawyer

with a reasonable degree of rational understanding’ and whether he had ‘a rational as
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 6 of 11 PagelD 2414

well as factual understanding of the proceedings against him.’” Adams v. Wainwright, 764
F.2d 1356, 1360 (11th Cir. 1985) (quoting Dusky v. United States, 362 U.S. 402, 402 (1960)).
On a post-conviction incompetency claim, “the standard of proof is high”:
the petitioner must present a preponderance of “clear and convincing
evidence” of “positive [ ], unequivocal| ], and clear[ }” facts “creating a real,
substantial and legitimate doubt” as [to] his competence. Medina v.
Singletary, 59 F.3d 1095, 1106 (11th Cir. 1995). Evidence of incompetence
“must indicate a present inability to assist counsel or understand the
charges.” Id. at 1107. Absent evidence of such an inability, evidence of low
intelligence, mental deficiency, bizarre, volatile, or irrational behavior, or

the use of anti-psychotic drugs is not sufficient to show incompetence to
stand trial. Id.

Pardo v. Sec’y, Fla. Dep’t of Corr., 587 F.3d 1093, 1101 (11th Cir. 2009). To show prejudice
based on counsel's failure to seek a competency evaluation, the petitioner must
demonstrate that “there was a reasonable probability that he would have received a
competency hearing and been found incompetent had counsel requested the hearing.”
Lawrence v. Sec’y, Fla. Dep't of Corr., 700 F.3d 464, 479 (11th Cir. 2012) (emphasis in
original).

The record reflects that in 2013, approximately a year before the trial, three experts
evaluated Petitioner to determine his competency to proceed to trial. (Doc. 12-6 at 227-
28.) Two of the experts opined that Petitioner, who had a stroke in 2009 and had
expressive aphasia that impeded his ability to communicate orally, was competent to
proceed. A third expert found Petitioner to be incompetent. (Doc. Nos. 12-6 at 227-28,
235-40; 12-7 at 1-13.) Based on the experts’ reports, the trial court found Petitioner
competent to proceed to trial. (Id. at 228.)

On the date trial started in 2014, the trial court addressed Petitioner concerning the
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 7 of 11 PagelD 2415

State’s plea offer. (Doc. 6-2 at 13-14.) Petitioner affirmed that he understood the maximum
sentence he faced if convicted as charged. (Id.) The trial court allowed Petitioner an
opportunity to speak with his attorney about the plea offer. (Id. at 15.) Thereafter, defense
counsel advised the court that he discussed the plea offer with Petitioner, conveyed the
strengths and weaknesses of the case to him, and believed Petitioner understood and
made an informed decision to reject the offer. (Id.) The trial court then asked Petitioner if
he wished to reject the plea offer and proceed to trial, and Petitioner responded
affirmatively. (Id.) Defense counsel then reminded the trial court that Petitioner’s
competency had been evaluated, that two of the three experts had found Petitioner to be
competent, that all three experts indicated that Petitioner may have difficulty under the
stress of trial, and that Petitioner sometimes has difficulty expressing himself. (Id. at 16-
17.) When the prosecutor asked defense counsel if he had any concerns about Petitioner
proceeding at that time, counsel responded negatively. (Id. at 18.) Defense counsel agreed
to tell the court if Petitioner showed any signs of stress. (Id.)

During trial, the court questioned Petitioner about his right to testify. (Doc. 12-6 at
99-100.) Petitioner affirmed he understood that the decision of whether to testify was his
to make, indicated that he had had an opportunity to speak with his attorney about his
decision, and said he chose not to testify. (Id. at 100.)

Given Petitioner's representations to the state court prior to and during trial, as
well as defense counsel’s statements, Petitioner had sufficient ability to consult with his

attorney with a reasonable degree of rational understanding and had a rational and

factual understanding of the proceedings against him. The state court’s determination,
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 8 of 11 PagelD 2416

therefore, that counsel had no basis to request a re-evaluation of Petitioner’s competency
is supported by the record. Petitioner, therefore, has not demonstrated deficient
performance or prejudice. Accordingly, Ground One is denied pursuant to § 2254(d).

B. Ground Two

Petitioner contends counsel rendered ineffective assistance by waiving his right to
a twelve-person jury. (Doc. Nos. 12 at 5; 12-2 at 8.) Respondents argue that this ground is
unexhausted and procedurally barred. (Doc. 6 at 7-9.)

Pursuant to the AEDPA, federal courts are precluded, absent exceptional
circumstances, from granting habeas relief unless the petitioner has exhausted all means
of available relief under state law. 28 U.S.C. § 2254(b); O'Sullivan v. Boerckel, 526 US. 838,
842-44 (1999). In order to satisfy the exhaustion requirement a “petitioner must ‘fairly
present! ]’ every issue raised in his federal petition to the state’s highest court, either on
direct appeal or on collateral review.” Isaac v. Augusta SMP Warden, 470 F. App’x 816, 818
(11th Cir. 2012) (quoting Castille v. Peoples, 489 U.S. 346, 351 (1989)); see also Duncan v.
Henry, 513 U.S. 364, 365 (1995) (“[E]xhaustion of state remedies requires that petitioners
fairly present federal claims to the state courts in order to give the State the opportunity
to pass upon and correct alleged violations of its prisoners’ federal rights.”) (quotation
omitted).

Procedural default may be excused only in two narrow circumstances: if a
petitioner can show (1) cause and prejudice or (2) actual innocence. Murray v. Carrier, 477
U.S, 478, 496 (1986); Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999). “To establish

‘cause’ for procedural default, a petitioner must demonstrate that some objective factor
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 9 of 11 PagelD 2417

external to the defense impeded the effort to raise the claim properly in the state court.”
Wright, 169 F.3d at 703. Finally, to establish “prejudice” so as to warrant review of a
procedurally defaulted claim, a petitioner must show that there is at least a reasonable
probability that the result of the proceeding would have been different. Henderson v.
Campbell, 353 F.3d 880, 892 (11th Cir. 2003) (citations omitted).

The second exception, known as the “fundamental miscarriage of justice,” only
occurs in an extraordinary case in which a “constitutional violation has probably resulted
in the conviction of one who is actually innocent.” Murray, 477 U.S. at 496. Actual
innocence means factual innocence, not legal insufficiency. Bousley v. United States, 523
USS. 614, 623 (1998).

Petitioner did not raise this ground in his Rule 3.850 motion. Therefore, this
ground is unexhausted and procedurally barred absent an exception to the procedural
default bar. Petitioner has not demonstrated cause and prejudice to overcome his
procedural default of this ground, Likewise, he has not established he is actually
innocent. Therefore, Ground Two is procedurally barred and denied. Any of Petitioner's
allegations not addressed herein are without merit.

TV. CERTIFICATE OF APPEALABILITY

This Court should grant an application for certificate of appealability only if the
Petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). To make such a showing “the petitioner must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Lamarca v. Sec’y, Dep't of Corr.,
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 10 of 11 PagelD 2418

568 F.3d 929, 934 (11th Cir. 2009). When a district court dismisses a federal habeas petition
on procedural grounds without reaching the underlying constitutional claim, a certificate
of appealability should issue only when a petitioner shows “that jurists of reason would
find it debatable whether the petition states a valid claim of the denial of a constitutional
right and that jurists of reason would find it debatable whether the district court was
correct in its procedural ruling.” Id.; Lamarca, 568 F.3d at 934. However, a prisoner need
not show that the appeal will succeed. Miller-El v. Cockrell, 537 U.S. 322, 337 (2003).

Petitioner has not demonstrated that reasonable jurists would find the district
court’s assessment of the constitutional claims debatable or wrong. Moreover, Petitioner
cannot show that jurists of reason would find this Court's procedural rulings debatable.
Petitioner has failed to make a substantial showing of the denial of a constitutional right.
Thus, the Court will deny Petitioner a certificate of appealability.

For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

1. The Petition for Writ of Habeas Corpus (Doc. 12) is DENIED, and this case
is DISMISSED WITH PREJUDICE.

2. Petitioner is DENIED a Certificate of Appealability.

3. The Clerk of the Court is directed to enter judgment accordingly and close
this case.

+ _ a
DONE and ORDERED in Orlando, Florida ori April _/ 5, 2026.

JOHN ANTOON II
UNITED STATES DISTRICT JUDGE

 

10
Case 6:18-cv-01978-JA-DCI Document 14 Filed 04/15/20 Page 11 of 11 PagelD 2419

Copies furnished to:
Counsel of Record

1]
